NUMBER 13-09-00567-CV 


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



WILLIAM ASHLEY NEAL AND YULIYA NEAL,	Appellants,

V.


COUNTRYWIDE HOME LOANS, INC.,	Appellee.


On appeal from the 343rd District Court
of San Patricio County, Texas.




MEMORANDUM OPINION

 
Before Chief Justice Valdez and Justices Benavides and Vela

Memorandum Opinion Per Curiam

	Appellants, William Ashley Neal and Yuliya Neal, perfected an appeal from a
judgment rendered against them in favor of appellee, Countrywide Home Loans, Inc.  On
February 17, 2010, the Clerk of this Court notified appellant that the clerk's record in the
above cause was originally due on November 10, 2009, and that the deputy district clerk,
Ernestina Roblez, had notified this Court that appellants failed to make arrangements for
payment of the clerk's record.  The Clerk of this Court notified appellants of this defect so
that steps could be taken to correct the defect, if it could be done.  See Tex. R. App. P.
37.3, 42.3(b),(c).   Appellants were advised that, if the defect was not corrected within ten
days from the date of receipt of this notice, the appeal would be dismissed for want of
prosecution.  
	Appellants have failed to respond to this Court's notice.  Accordingly, the appeal is
DISMISSED FOR WANT OF PROSECUTION.  See Tex. R. App. P. 42.3(b), (c). 
 
							PER CURIAM
Delivered and filed the
15th day of April, 2010.